UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-165972 U-VEND, INC. (Exact name of registrant specified in its charter) Delaware 22-3956444 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1507 7thSTREET, #425 SANTA MONICA, CALIFORNIA 90401 (Address of principal executive offices) (800) 467-1496 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The number of shares outstanding ofthe registrant’s Common Stock, $0.001 par value per share, was 14,971,587, as of September 2, 2015. U-VEND, INC. INDEX Page PART I - FINANCIAL INFORMATION: Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Interim Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 4. Controls and Procedures 26 PART II - OTHER INFORMATION: Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 6. Exhibits 28 SIGNATURES 29 U-VEND, INC. CONDENSED CONSOLIDATED BALANCE SHEETS As of June 30, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Accounts receivable - Inventory (net) Prepaid expenses and other assets Total current assets Noncurrent assets: Property and equipment (net) Security deposits Deferred financing costs (net) Intangible asset (net) Goodwill Total noncurrent assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities: Accounts payable $ $ Accrued expenses Accrued interest NHL sponsorship liability - Contingent consideration - Registration rights liability Amounts due to officers Senior convertible notes, net of discount Promissory notes payable Convertible notes payable, net of discount Current capital lease obligation Total current liabilities Noncurrent liabilities: Contingent consideration - Capital lease obligation, net of discount Warrant liabilities Total noncurrent liabilities Total liabilities Commitments and contingencies (Note 8) Stockholders' deficiency: Common stock, $.001 par value, 600,000,000 shares authorized, 14,371,587shares issued and outstanding (10,151,390 - 2014) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficiency ) ) Total liabilities and stockholders' deficiency $ $ The accompanying notes are an integral part of the condensed consolidated financial statements 3 U-VEND, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited For the Three Months Ended For the Six Months Ended June 30, 2015 June 30, 2014 June 30, 2015 June 30, 2014 Revenue $ Cost of revenue Gross profit Operating expenses: Selling General and administrative Accretion and fair value adjustment of contingent consideration ) - ) - Operating loss ) Other (income) expense, net (Gain) loss on the change in fair value of debt and warrant liabilities ) ) Amortization of debt discount and deferred financing costs Interest expense Gain on extinguishment of debt - ) - ) Unrealized (gain) loss on foreign currency - ) - Net loss $ ) $ ) $ ) $ ) Net loss per share- basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of the financial statement 4 U-VEND, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited For the Six Months Ended June 30, 2015 June 30, 2014 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Stock based compensation (Gain) loss on fair value of warrant liabilities ) Change in fair value of convertible debt ) - Common shares issued for lease obligation - Common shares and warrants issued for services Common shares issued to satisfy loan from lessor - Depreciation Amortization of intangible assets Amortization of debt discount and deferred financing costs Accretion and fair value adjustment of contingent consideration ) - Unrealized gain on foreign currency ) - Conversion of accrued interest to common stock - Gain on extinguishment of debt - ) (Increase) decrease in assets: Accounts receivable ) - Inventory ) ) Prepaid expenses and other assets Increase in liabilities: Accounts payable and accrued expenses Accrued interest - Amount due to officers Net cash used by operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Acquisition of business - Net cash (used) provided by investing activities ) Cash flows from financing activities: Proceeds from common stock warrant exercises Proceeds from convertible notes, net of financing costs Proceeds from promissory notes Principal payments on promissory notes - ) Repayment of convertible note ) - Net cash provided by financing activities Net (decrease)increase in cash ) Cash - beginning of period Cash - end of period $ $ Cash paid for : Interest $ $ Non-cash investing and financing activities: Issuance of common shares for settlement of lease obligation $ $ Debt discount related to warrant liability and beneficial conversion feature $ $ Kiosks purchased with financing obligation $ $
